Citation Nr: 0921748	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-33 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to service connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1969 to 
May 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, PA, 
which denied entitlement to service connection for coronary 
artery disease to include as secondary to service-connected 
PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

It is contended by and on behalf of the Veteran that his 
coronary artery disease is secondary to his service connected 
PTSD.  In this regard, the Veteran has provided a letter from 
his private cardiologist dated in December 2004 which stated 
to the effect that there was a high likelihood that the PTSD 
that the Veteran experienced as a result of his military 
service in Vietnam has contributed to his development and 
progression of CAD. 

In a VA examination dated in March 2005, the Veteran stated 
that he had taken medication for hypertension for the last 20 
years.  Also, he reported that in March 2004, he had a 
myocardial infarction treated by angioplasty with one stent 
placement.  The claims file was not reviewed.  The physician 
noted that his CAD was likely that his longstanding history 
of hypertension.  He also opined that because the Veteran had 
only begun counseling three years prior, was not on 
medication, and was able to fulfill a responsible job, his 
PTSD did not aggravate his CAD.  However, the physician 
appears to have contradicted himself when he further 
indicated that it was not possible to determine how much 
aggravation of CAD was caused by PTSD and what degree of 
aggravation is caused by the natural source of CAD.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected. It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury. 38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

In light of the cumulative record, the Board has determined 
that an additional medical examination and opinion is needed 
to clarify the etiology of the Veteran's CAD and whether it 
is aggravated by his service-connected PTSD.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  As the private 
physician's letter did not give reasons and bases for her 
conclusion, and the VA physician's report did not address the 
positive evidence provided by the Veteran, and presented a 
confusing opinion, a more comprehensive opinion is necessary. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his CAD.  Of 
particular interest are any private 
treatment records from S.D., M.D. After 
the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
Veteran is to be scheduled for a VA 
cardiology examination to determine the 
nature and severity of his CAD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician conducting the examination 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

Based on this review and an examination of 
the Veteran, the physician is requested to 
offer an opinion as to whether it is as 
least as likely as not that the Veteran's 
coronary artery disease is etiologically 
related to, and/or has been aggravated by 
PTSD or is otherwise related to service.  
The physician must also comment 
specifically on the letter by S.D., M.D. 
dated in December 2004 and the opinion 
provided in the March 2005 VA medical 
examination.  Adequate reasons and bases 
sustainable in a legal proceeding are to 
be provided for any opinion rendered.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

